DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an apparatus, comprising: a current source, which is configured to flow an electrical current having a selected frequency between a pair of electrodes coupled to a medical probe; an electronic circuit, which is configured to measure a single-ended voltage relative to ground that is formed on at least one of the electrodes in the pair in response to the electrical current, and, based on the measured voltage, to assess physical contact between the at least one of the electrodes and tissue; and a circuit board, which comprises the current source and the electronic circuit, and which comprises a physical layout that produces, at the selected frequency of the current source, a predefined capacitance between the current source and ground, thereby establishing the ground as a reference ground for the current source, and wherein the electrodes and the current source are referenced to the reference ground established by the predefined capacitance, thus forming a reference for measurement of the single-ended voltage” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2008/0312713, which teaches a similar device comprising some of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed “circuit board” configuration.  While U.S. 2016/0287137 has also been deemed pertinent, it would not overcome the deficiencies of the primary reference.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794